Judgment reversed upon the law and the facts, and a new trial granted, costs to abide the event, upon the ground that the court committed error in excluding the conversation between Helen Malmud, the conceded agent of plaintiff, and defendant Benjamin Blackman, with reference to the mortgage in suit. If plaintiff took an assignment of the mortgage and *766extended the term thereof in the belief that $25,000 was due thereon, then plaintiff would be entitled to judgment. But if plaintiff, in connection with the assignment of the mortgage, with a knowledge that only $22,000 was due thereon, arranged for an extension of the mortgage based upon the promise of defendants Blackman to pay $25,000 as the principal sum of the mortgage, said defendants’ defense of usury would be established. Appeal from order dismissed. Findings of fact inconsistent herewith are reversed. Lazansky, P. J., Kapper, Hagarty, Carswell and Scudder, JJ., concur. Settle order on notice.